Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
EXTERNAL SWITCH TO CONNECT OR DISCONNECT
UNDERGROUND TRACER WIRE AND GROUND WIRE

Claim Objections
Claim 15 states in part; “the ground switch” and “the ground rod” which lack antecedent basis.   Corrections required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balfour (US 7,462,061) in view of Standards for Electrical Service (SES).

With respect to Claim 1; Balfour teaches an externally switchable lid [Fig. 2], the lid comprising: a top surface [on 12] supporting a ground switch 10;  the lid is connectable to a housing [Col. 2, lines 13-23] such that the ground switch 10 is accessible without removing the lid from the housing, and  the tracer wire 14 and the ground wire 16, 18 extend from connection with the bottom surface of the lid through the housing.

	SES is the Standard for Electrical Service within the city of Seattle.  Such standards tend to be municipality specific; furthermore standards for Handholes or Vaults (claimed housing and lid) are subject to these standards.  SES [Page 63, Fig. 4a – Illustrated Below] shows support for one or more terminal connection points black, red, support for connecting to a ground wire green and connecting to a tracer wire #2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ground switch of Balfour such that the lid upon which the ground switch is mounted, has on its opposite side terminal connection points which include connection to a ground wire and connection to a tracer wire thereby meeting known standards for electrical service.

With respect to Claim 2; Balfour teaches the lid [at 12] is connectable to an underground housing such that the ground switch 10 is accessible from above a ground surface above the housing [Col. 2, lines15-20].

With respect to Claims 3 and 4; Balfour teaches the ground switch 10 discussed above.
	However Balfour does not show or teach the details pertaining to the handhole or ground vault and the relation with the corresponding lid.
SES [Pages:  217 and  225] show a locking mechanism comprises a pentagon head bolt with a threaded end extending [dashed lines] from the bottom surface of the lid for connection with a collar of the housing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ground switch of Balfour such that the lid upon which the ground switch is mounted, has a locking mechanism that adheres to the Standards of Electrical Service of that area.

With respect to Claim 5; Balfour teaches the ground switch 10 is movable between a first position [closed] for effectuating conductive engagement of the ground wire with the terminals which is a direct connection terminal [Col. 3, lines 49-51] and a second position [open] for effectuating conductive disengagement of the ground wire from the direct connection terminal.

With respect to Claim 6; Balfour as applied to SES has been discussed above where SES further requires the ground wire is also connected to a ground rod buried near the housing [Page 63, Fig. 4a – Illustrated Above].

With respect to Claim 7; Balfour teaches a ground switch jumper [at 80] fixedly secured to the direct connection terminal 60 and for completing the conductive connection between the direct connection terminal and the ground wire [Col. 2, lines 26-29]  when the ground switch 10 is in the first position [closed].


With respect to Claim 8; Balfour a disengagement mechanism 62, 63 configured to provide a space 68 between the one or more additional terminals 69 and the ground switch jumper [at 80] to break the conductive connection between the one or more additional terminals and the ground wire 16  when the ground switch 10 is in the second position [open].

With respect to Claim 9; Balfour as applied to SES has been discussed above where SES further specifies one type of lid [cover] comprised of high-strength, impact-resistant electrical insulating resin [Page 225].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ground switch of Balfour such that the lid upon which the ground switch is mounted adheres to the Standards of Electrical Service of that area.

With respect to Claims 13 and 14; Balfour teaches externally switchable lid [Fig. 2] for securing to a utility tracer wire access point, the lid comprising: a top surface 12 supporting a switch 10 and a connector 63; the housing having a length of the tracer      wire 14 and the ground wire 16, 18 extending from connection with the bottom surface of the lid extending there through and underground.
However Balfour does not show or teach the details pertaining to the handhole or ground vault, their lid or the specifics of the connectivity within.
SES [Page 63, Fig. 4a – Illustrated Above] shows support for one or more terminal connection points black, red, support for connecting to a ground wire green and connecting to a tracer wire #2.  SES [Pages:  217 and  225] further shows a locking mechanism comprises a pentagon head bolt with a threaded end extending [dashed 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ground switch of Balfour such that the lid upon which the ground switch is mounted, has on its opposite side terminal connection points which could include a jumper, for connection to a ground wire and a tracer wire with a locking mechanism that adheres to the Standards of Electrical Service of that area.

With respect to Claims 16 and 17; Balfour teaches the ground switch 10 discussed above.  However Balfour does not show or teach the details pertaining to the handhole or ground vault and the relation with the corresponding lid.
SES further specifies one type of lid [cover] comprised of high-strength, impact-resistant electrical insulating resin [Page 225].  SES [Pages:  217 and  225] further  shows a locking mechanism comprises a pentagon head bolt with a threaded end extending through a thickness of the lid [dashed lines] to the bottom surface of the lid for connection with a collar of the housing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ground switch of Balfour such that the lid upon which the ground switch is mounted adheres to the Standards of Electrical Service of that area.




Allowable Subject Matter
Claims 10-12 are allowed.
Regarding claim 10;  allowability resides at least in part with the prior art not showing or fairly teaching a method of tracing a buried utility line which involves a physical switch and a coupling provided on a lid which is secured to an access housing; within the access housing are the first ends of a ground and tracer wires, which are connected terminals on the bottom surface of the lid whereby moving the switch from a first position to a second position disengages the ground wire and with a low voltage signal applied through the coupling results in voltage through the tracer wire in conjunction with ALL the remaining limitations within claim 10.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims as well as overcoming objections discussed above.

Regarding claim 15;  allowability resides at least in part with the prior art not showing or fairly teaching a lid connectable to a housing where the lid has an externally accessible switch and connector such that the bottom surface of the lid comprises terminals and a jumper that provide connectivity to ground and utility tracer wires within the housing such that the wire ALL the remaining limitations within claims 13 and 15.
  


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833